UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1167


ALLAMINE MEALI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 22, 2011               Decided:   October 13, 2011


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
P.C., Washington, D.C., for Petitioner.     Tony West, Assistant
Attorney General, Derek C. Julius, Senior Litigation Counsel,
Deitz P. Lefort, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allamine         Meali,       a    native    and    citizen    of     Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen the proceedings.

Because    we        conclude      that       substantial      evidence    supports       the

Board’s finding that Meali did not establish that the evidence

was previously unavailable, we deny the petition for review.

            This court reviews the denial of a motion to reopen

for abuse of discretion.               8 C.F.R. § 1003.2(a) (2011); see also

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009).                        The Board’s “denial of a

motion to reopen is reviewed with extreme deference, given that

motions to reopen are disfavored because every delay works to

the   advantage        of    the     deportable        alien   who     wishes    merely    to

remain in the United States.”                   Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                                   The

motion “shall state the new facts that will be proven at a

hearing    to    be     held    if    the      motion    is    granted     and    shall    be

supported       by    affidavits       or      other    evidentiary       material.”       8

C.F.R. § 1003.2(c)(1) (2011).                    It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material    and        was     not    available         and    could     not     have   been

discovered or presented at the former hearing[.]”                               Id.     Meali



                                                 2
bears     a    “heavy      burden”      in      meeting          the     requirements          for

reopening.         INS v. Abudu, 485 U.S. 94, 110 (1988).

              This       court   has     also       recognized         three      independent

grounds on which a motion to reopen removal proceedings may be

denied:       “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not    introduced        previously     unavailable,             material      evidence;       and

(3) where      relief      is    discretionary,            the     alien       would     not    be

entitled to the discretionary grant of relief.”                             Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing Abudu, 485 U.S. at

104-05).      This court will reverse a denial of a motion to reopen

only    if    it    is   “arbitrary,      irrational,             or   contrary        to   law.”

Mosere, 552 F.3d at 400 (internal quotation marks omitted).

              We     conclude     that       the         Board     did     not     abuse       its

discretion finding that Meali failed to meet his burden and show

that    the    affidavit         from    the       exiled        political        leader       was

previously unavailable.            The Board was not acting arbitrarily by

requiring Meali to provide some details regarding what he did to

try to acquire the affidavit prior to the immigration judge’s

merits hearing.            Likewise, we conclude that the Board did not

abuse its discretion finding that the mother’s statement was not

shown to be previously unavailable.

              Accordingly,       we     deny       the    petition       for     review.        We

dispense      with       oral    argument       because          the     facts     and      legal

                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4